--------------------------------------------------------------------------------

EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT                  THIS AMENDED AND
RESTATED EMPLOYMENT AGREEMENT, is entered into on July 14, 2014 and effective
January 1, 2014, by and between WEIS MARKETS, INC., a Pennsylvania corporation
(the "Company"), and Jonathan H. Weis (the "Executive"), and amends and restates
the Employment Agreement dated November 3, 2011 between the parties.            
WITNESSETH THAT:                  WHEREAS, the Executive has served as Vice
Chairman and Secretary of the Company since 2004, and currently serves as Vice
Chairman, President and Chief Executive Officer, and the Executive desires to
continue to be employed to serve in such capacity or capacities, on the terms
and conditions herein set forth;                  NOW, THEREFORE, in
consideration of the mutual covenants herein contained, the parties hereto, each
intending to be legally bound hereby, agree as follows:                  1.     
Employment; Prior Agreement. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, for the Term provided in
Section 3(a) below and upon the other terms and conditions hereinafter provided.
The Executive hereby represents and warrants that he has the legal capacity to
execute and perform this Agreement, that it is a valid and binding agreement,
enforceable against him according to its terms, and that its execution and
performance by him do not violate the terms of any existing agreement or
understanding to which the Executive is a party.                  2.     
Position and Responsibilities. During the Term, the Executive agrees to serve as
Vice Chairman, President and Chief Executive Officer ("CEO") of the Company or
in such other executive capacity or capacities for the Company and/or any of its
subsidiaries or affiliated companies as the Board of Directors of the Company
(the "Board") or the Chairman of the Board (the "Chairman") may from time to
time determine. The Executive also agrees to serve, if elected and without
additional compensation, as a member of the Board and/or as an officer and
director of any other parent, subsidiary or affiliate of the Company.          
       3.      Term and Duties.               (a) Term of Agreement. The term of
the Executive's employment under this amended and restated Agreement shall
commence on January 1, 2014 and shall continue thereafter through December 31,
2016 (the "Term").               (b) Duties. During the Term, and except for
illness or incapacity and reasonable vacation periods of not less than four
weeks in any calendar year (or such greater periods as shall be consistent with
the Company's policies for other key executives), the Executive shall devote a
substantial majority of his business time, attention, skill and efforts to the
business and affairs of the Company and its subsidiaries and affiliates, and
shall perform and discharge well and faithfully the duties which may be assigned
to him from time to time by the Board and the Chairman; provided, however, that
nothing in this Agreement shall preclude the Executive from devoting time during
reasonable periods required for:                 (i) Delivering lectures and
fulfilling speaking engagements;                 (ii) Engaging in charitable and
community activities; and                 (iii) Investing his personal assets in
businesses in which his participation is solely that of an investor in such form
or manner as will not violate Section 7 below or require any services on the
part of the Executive in the operation or the affairs of such business,
provided, however, that such activities do not materially affect or interfere
with the performance of the Executive's duties and obligations to the Company.  
               4.      Compensation. For all services rendered by the Executive
in any capacity required hereunder during the Term, including, without
limitation, services as an executive officer, director, or member of any
committee of the Company or any subsidiary, affiliate or division thereof, the
Executive shall be compensated as set forth below:               (a) Base
Salary. The Executive shall be paid a fixed salary ("Base Salary") of $860,000
per annum as of the effective date of this Agreement. The Base Salary amount is
subject to periodic review and adjustment by the Board or its Executive
Compensation Committee but shall not be less than $860,000 per annum during the
Term of this Agreement. Base Salary shall be payable in accordance with the
customary payroll practices of the Company, but in no event less frequently than
monthly.               (b) Bonus. The Executive shall be eligible to participate
in such annual or long-term bonus or incentive plans maintained by the Company
for its senior executives, as determined from time to time by the Board or its
Executive Compensation Committee. The basis for the Executive's participation
shall be the same as for other similarly situated executives, and it is
understood that awards under any such plan may be discretionary.              
(c) CEO Supplemental Long-Term Cash Incentive. The Executive may earn a
supplemental long-term cash incentive under the Company's Amended and Restated
Chief Executive Officer Incentive Award Plan (the "Plan") effective
January 1, 2014, as amended from time to time by the Board. The supplemental
cash incentive is contingent upon the Executive's continued employment with the
Company for the period set forth in the Plan.               (d) Equity-Based
Compensation. The Executive shall be eligible to participate in, and to be
granted stock options, stock appreciation rights or other equity-based awards
under any stock option, stock ownership, stock incentive or other equity-based
compensations plans maintained by the Company for its senior executives, as
determined from time to time by the Board or its Executive Compensation
Committee. The basis for the Executive's participation shall be the same as for
other similarly situated executives, and it is understood that awards under any
such plan may be discretionary.               (e) Additional Benefits. Except as
modified by this Agreement, as determined from time to time by the Board or its
Executive Compensation Committee, the Executive shall be entitled to participate
in all compensation or employee benefit plans or programs, and to receive all
benefits, perquisites and emoluments, for which any member of senior management
at the Company is eligible under any plan or program now or hereafter
established and maintained by the Company for senior officers, to the extent
permissible under the general terms and provisions of such plans or programs and
in accordance with the provisions thereof, including group hospitalization,
health, dental care, senior executive life or other life insurance, travel or
accident insurance, disability plans, tax-qualified or non-qualified pension,
savings, thrift and profit-sharing plans, sick-leave plans, and executive
contingent compensation plans, including, without limitation, capital
accumulation programs and stock purchase plans. Notwithstanding the foregoing,
the Executive acknowledges and agrees that the severance payments provided in
certain circumstances under this Agreement are in lieu of any rights which the
Executive might otherwise have under any and all other displacement, separation
or severance plans or programs of the Company, and the Executive hereby waives
all rights to participate in any of such plans or programs in the event of the
termination of his employment during the Term.               (f) Life Insurance.
The Company shall provide a term life insurance policy to the Executive insuring
the life of the Executive with a death benefit of $1,000,000. The Executive
shall be required to provide any reasonable information or testing as may be
necessary to obtain such policy.               (g) Recoupment Policy (Clawback).
Incentive based awards under this Agreement (including under Sections 4 (b),
(c), and (d)) may be cancelled without payment and/or a demand for repayment of
any incentive based awards may be made upon Executive pursuant to the provisions
set forth below. If the Board or a committee of the Board determines that the
Executive has been incompetent or negligent in the performance of his or her
duties or has engaged in fraud or willful misconduct, in each case in a manner
that has caused or otherwise contributed to the need for a material restatement
of the Company's financial results, the Board will review all performance-based
compensation awarded to or earned by the Executive on the basis of performance
during fiscal periods affected by the restatement. If, in the Board's view, the
performance-based compensation would have been lower if it had been based on the
restated results, the Board and the Company will, to the extent permitted by
applicable law, seek recoupment from the Executive of any portion of such
performance-based compensation as it deems appropriate after a review of all
relevant facts and circumstances. Generally, this review would include
consideration of:                 the Board's view of what performance-based
compensation would have been awarded to or earned by the Executive had the
financial statements been properly reported;     the nature of the events that
led to the restatement;     the conduct of the Executive in connection with the
events that led to the restatement;     whether the assertion of a claim against
the Executive could prejudice the Company's overall interests and whether other
penalties or punishments are being imposed on the Executive, including by third
parties such as regulators or other authorities; and     any other facts and
circumstances that the Executive deems relevant.                  5.     
Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable travel and other expenses incurred by the Executive (and his spouse
where there is a legitimate business reason for his spouse to accompany him) in
connection with the performance of his duties and obligations under this
Agreement, subject to the Executive's presentation of appropriate vouchers in
accordance with such policies and procedures as the Company from time to time
establish for senior officers. All reimbursements provided under this Agreement
shall be made or provided in accordance with the requirements of Internal
Revenue Code (the "Code") Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
Executive's lifetime (or during the shorter Term specified in this Agreement),
(ii) the amount of expenses eligible for reimbursement during a calendar year
may not affect the expenses eligible for reimbursement in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement is not subject to liquidation or
exchange for another benefit.                  6.      Effect of Termination of
Employment; Effect of Disability.               (a) Without Cause Termination or
Termination of the Executive for Good Reason. Subject to the provisions of
Section 7 below, in the event the Executive's employment hereunder terminates
due to either a Without Cause Termination (as defined in Section 6(e)(iii) or a
termination by the Executive for Good Reason (as defined in Section 6(e)(ii)):  
              (i) Earned but unpaid Base Salary as of the Date of Termination
(as defined in Section 13(b)) and any earned but unpaid bonuses for prior years
under Section 4(b) (but not under Section 4(c)) (collectively, the "Accrued
Obligations"), shall be payable in full on their regularly scheduled payment
dates, and the Company shall, as liquidated damages or severance pay, or both:  
                (A) Continue to pay the Executive's Base Salary, as in effect at
the Date of Termination, from the Date of Termination until the end of the Term,
at the same time Base Salary would otherwise be payable hereunder, and          
        (B) Pay to the Executive for the year of termination and for each
subsequent calendar year or portion thereof during the remainder of the Term, an
amount (prorated in the case of any partial year) equal to the highest annual
incentive bonus under Section 4(b) (but not under Section 4(c)) received by the
Executive for any year in the two years preceding the Date of Termination, such
payments to be made at the normal times for payment of bonuses under the
Company's annual incentive bonus plan (as described in Section 4(b)) as in
effect at the Date of Termination (the "Bonus Plan").                
Notwithstanding anything to the contrary in this Agreement, if Executive is a
"specified employee" within the meaning of Code Section 409A at the time of
Executive's termination (other than due to death), then the continuing payments
of deferred compensation, if any, that are payable within the first six
(6) months following Executive's separation from service, will become payable on
the first payroll date that occurs on or after the first day of the seventh (7)
month following the date of Executive's separation from service. All subsequent
continuing payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following Executive's separation from
service, but before the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after and within
90 days of the date of Executive's death and all other continuing payments will
be payable in accordance with the payment schedule applicable to each payment or
benefit. It is intended that to the extent possible none of the severance
payments under this Agreement will constitute deferred compensation but rather
will be exempt from Section 409A as a payment that would fall within the
"short-term deferral period" or under the separation pay plan exception from
Section 409A.               (b) Disability. In the event of the Executive's
Disability, the Company may, by giving a Notice of Disability as provided in
Section 13(c), remove the Executive from active employment and in that event
shall provide the Executive with the same payments and benefits as those
provided in Section 6(a), except that:                 (i) Base Salary payments
under Section 6(a)(i)(A) shall be at the rate 50% of the Executive's Base Salary
as in effect at the Date of Disability;                 (ii) In lieu of the
bonus payments provided in Section 6(a)(i)(B), the Executive shall receive, at
the same time as bonus payments for the year of Disability would otherwise be
made under the Bonus Plan, a prorated bonus for the year of Disability only
equal to the amount determined by the Company in good faith (which determination
shall be final and conclusive) to be the amount of the bonus award the Executive
would have received if he had been employed throughout the bonus year, prorated
on a daily basis as of the Date of Disability; and                 (iii) Except
for Accrued Obligations, Base Salary payments shall be offset by any amounts
otherwise payable to the Executive under the Company's disability program
generally available to other employees.               (c) Death. In the event
the Executive's employment hereunder terminates due to death:                
(i) Accrued Obligations as of the date of death shall be payable in full;      
          (ii) From the date of the Executive's death until the end of the Term,
the Company shall, at the same times Base Salary would otherwise be payable
hereunder, make payments at the rate of 50% of the Executive's Base Salary in
effect at the date of death to (A) the Executive's spouse at the date of his
death, should she survive him and (B) following the death of the Executive's
spouse or should she not survive him, to the Executive's estate.              
(d) Other Termination of Employment. In the event the Executive's employment
hereunder terminates due to a Termination for Cause or the Executive terminates
employment with the Company other than for Good Reason, Disability, retirement
under established retirement policies of the Company, or death, Accrued
Obligations and vested benefits as of the Date of Termination shall be payable
in full on their regularly scheduled payment dates. No other payments shall be
made, or benefits provided, by the Company except for benefits which have
already become vested under the terms of employee benefit programs maintained by
the Company or its affiliates for its employees generally as provided in Section
10. The foregoing is not intended to limit the remedies available to the Company
under this Agreement.               (e) Definitions. For purposes of this
Agreement, the following terms, when capitalized, shall have the following
meanings unless the context otherwise requires:                 (i) "Termination
for Cause" means, to the maximum extent permitted by applicable law, a
termination of the Executive's employment by the Company by a vote of the
majority of the Board members then in office, because the Executive (a) has been
convicted of, or has entered a plea of nolo contendere to, a criminal offense
involving moral turpitude, or (b) has willfully continued to fail to
substantially perform his duties with the Company (other than any such failure
resulting from the Executive's incapacity due to physical or mental illness or
any such failure subsequent to the Executive being delivered a Notice of
Termination without Cause by the Company or delivering a Notice of Termination
for Good Reason to the Company) after a written demand for substantial
performance is delivered to the Executive by the Board which specifically
identifies the manner in which the Board believes that the Executive has not
substantially performed his duties or (c) has committed an improper action
resulting in personal enrichment at the expense of the Company or (d) has
engaged in illegal or gross misconduct that is materially and demonstrably
injurious to the Company, or (e) has violated the representations made in
Section 1 above, or the provisions of Section 7 below; provided, however that
the Board has given the Executive advance notice of such Termination for Cause
including the reasons therefor, together with a reasonable opportunity for the
Executive to appear with counsel before the Board and to reply to such notice.  
              (ii) a "Termination by the Executive for 'Good Reason'" shall mean
a termination of his employment by the Executive by a Notice of Termination
given at any time due to:                   (A) any material reduction without
the consent of the Executive in the Executive's salary below the amount then
provided for under Section 4(a) hereof; or                   (B) failure of the
Company or its successor to fulfill its obligations under this Agreement in any
material respect.                   Executive may not resign for Good Reason
without first providing the Company with written notice within thirty (30) days
of the first occurrence of the condition that Executive believes constitutes
Good Reason specifically identifying the acts or omissions constituting the
grounds for Good Reason and providing a cure period of not less than ten (10)
days following the date of such notice. The Executive's right to terminate
employment for Good Reason shall not be affected by the Executive's incapacities
due to mental or physical illness and the Executive's continued employment shall
not constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason; provided, however, that the Executive must
provide notice of termination of employment within 180 days following the
Executive's knowledge of an event constituting Good Reason or such event shall
not constitute Good Reason under this Agreement.                 (iii) "Without
Cause Termination" means a termination of the Executive's employment by the
Company other than due to Disability or expiration of the Term and other than a
Termination for Cause.                 (iv) "Disability" for purposes of this
Agreement shall have the meaning set forth in Code Section 409(a)(2)(C) and the
regulations thereunder.                 (v) The "Date of Termination" and "Date
of Disability" shall have the meanings ascribed to them in Section 13. To the
fullest extent permitted by applicable law and the general terms of the
underlying benefit plans, to the extent this Agreement requires the payment of
Base Salary and/or the provision of coverages and benefits subsequent to the
Date of Termination or Date of Disability, the Executive's Date of Termination
or Date of Disability, as applicable, shall not be treated as a termination of
employment (a "Benefit Plan Termination Date") from the Company for purposes of
determining the Executive's rights, responsibilities and tax treatment under any
and all employee pension, welfare and fringe benefit plans maintained by the
Company. Rather, the Benefit Plan Termination Date shall be the day following
the last day for which any Base Salary and/or coverages and benefits are
required to be provided by this Agreement.                  7.      Other Duties
of the Executive During and After Term.               (a) Confidential
Information. The Executive recognizes and acknowledges that certain information
pertaining to the affairs, business, suppliers, or customers of the Company or
any of its subsidiaries of affiliates (any or all of such entities hereinafter
referred to as the "Business"), as such information may exist from time to time,
is confidential information and is a unique and valuable asset of the Business,
access to and knowledge of which are essential to the performance of his duties
under this Agreement. The Executive shall not, through the end of the Term or at
any time thereafter, except to the extent reasonably necessary in the
performance of his duties under this Agreement, divulge to any person, firm,
association, corporation or governmental agency, any information concerning the
affairs, business, suppliers, or customers of the Business (except such
information as is required by law to be divulged to a governmental agency or
pursuant to lawful process or such information which is or shall become part of
the public realm through no fault of the Executive), or make use of any such
information for his own purposes or for the benefit of any person, firm,
association or corporation (except the Business) and shall use his reasonable
best efforts to prevent the disclosure of any such information by others. All
records and documents relating to the Business, whether made by the Executive or
otherwise coming into his possession are, shall be, and shall remain the
property of the Business. No copies thereof shall be made which are not retained
by the Business, and the Executive agrees, on any termination of his employment,
or on demand of the Company, to deliver the same to the Company.              
(b) Non-Competition. During his employment by the Company, whether during or
after the Term, and for a period of four years following the termination of his
employment for any reason except for a Without Cause Termination or termination
by the Executive for Good Reason, the Executive shall not, without express prior
written approval by order of the Board, directly or indirectly, engage in,
whether as an officer, director, employee, consultant, agent, partner, joint
venture, proprietor or otherwise, become interested in (other than as a
shareholder owning not more than 1% of the outstanding shares of any class of
securities registered under Section 12 of the Securities Exchange Act of 1934)
or assist any business which (i) is in competition with the Company or any of
its affiliates in the retail grocery business or (A) during his employment, in
any other business in which the Company or any of its subsidiaries is then
engaged or proposes to engage or (B) following the termination of his
employment, in any other business which during the 12 months preceding the
Executive's Date of Termination accounted for more than 2% of the Company's
consolidated revenues and (ii) engages in any such business in any county in
which the Company then engages in such business or any county contiguous
thereto.               (c) Non-Interference. During his employment with the
Company and until four years after the termination of the Executive's
employment, whether during or after the Term and notwithstanding the cause of
termination, the Executive shall not (i) hire or employ, directly or indirectly
through any enterprise with which he is associated, any employee of the Company
or any of its affiliates or (ii) recruit, solicit or induce (or in any way
assist another person or enterprise in recruiting, soliciting or inducing) any
such employee or any consultant, vendor or supplier of the Company or any of its
affiliates to terminate or reduce such person's employment, consulting or other
relationship with the Company or any of its affiliates.               (d)
Remedies. The Company's obligation to make payments or provide for or increase
any benefits under this Agreement (except to the extent previously vested) shall
cease upon any violation of the provisions of this Section 7: provided, however,
that the Executive shall first have the right to appear before the Board with
counsel and that such cessation of payments or benefits shall require a vote of
a majority of the Board members then in office. In addition, in the event of a
violation by the Executive of the provisions of this Section 7, the Company
shall be entitled, if it shall so elect, to institute legal proceedings to
obtain damages for any such breach, and/or to enforce the specific performance
by the Executive of this Section 7 and to enjoin the Executive from any further
violation, and may exercise such remedies cumulatively or in conjunction with
such other remedies as may be available to the Company at law or in equity. The
Executive acknowledges, however, that the remedies at law for any breach by him
of the provisions of this Section 7 would be inadequate and agrees that the
Company shall be entitled to injunctive relief against him in the event of any
such breach.               (e) Survival; Authorization to Modify Restrictions.
The covenants of the Executive contained in this Section 7 shall survive any
termination of the Executive's employment for the periods stated herein, whether
during or after the Term and, except as otherwise provided in this Section 7,
regardless of the reason for such termination. The Executive represents that his
experience and capabilities are such that the enforcement of the provisions of
this Section 7 will not prevent him from earning his livelihood, and
acknowledges that it would cause the Company serious and irreparable injury and
cost if the Executive were to use his ability and knowledge in competition with
the Company or to otherwise breach the obligations contained in this Section 7.
Accordingly, it is the intention of the parties that the provisions of this
Section 7 shall be enforceable to the fullest extent permissible under
applicable law, but that the unenforceability (or modification to conform to
such law) of any provision or provisions hereof shall not render unenforceable,
or impair, the remainder thereof. If any provision or provisions hereof shall be
deemed invalid or unenforceable, either in whole or in part, this Agreement
shall be deemed amended to delete or modify, as necessary, the offending
provision or provisions and to alter the bounds thereof to the extent required
in order to render it valid and enforceable.                  8.      Resolution
of Disputes. Except as otherwise provided in Section 7(d) hereof, any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Sunbury, Pennsylvania, by three arbitrators in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrators' award in any court having
jurisdiction. In the event of any arbitration, litigation or other proceeding
between the Company and the Executive with respect to the subject matter of this
Agreement and the enforcement of rights hereunder, the Company shall reimburse
the Executive for his reasonable costs and expenses relating to such
arbitration, litigation or other proceeding, including attorneys' fees and
expenses, to the extent that such arbitration, litigation or other proceeding
results in any: (i) settlement requiring the Company to make a payment, continue
to make payments or provide any other benefit to the Executive; or (ii)
judgment, order or award against the Company in favor of the Executive or his
spouse, legal representative or heirs, unless such judgment, order or award is
subsequently reversed on appeal or in a collateral proceeding. At the request of
the Executive, costs and expenses (including attorneys' fees) incurred in
connection with any arbitration, litigation or other proceeding referred to in
this Section shall be paid by the Company in advance of the final disposition of
the arbitration, litigation or other proceeding upon receipt of an undertaking
by or on behalf of the Executive to repay the amounts advanced if it is
ultimately determined that he is not entitled to reimbursement of such costs and
expenses by the Company a set forth in this Section.                  9.     
Full Settlement; No Mitigation; Non-Exclusivity of Benefits. The Company's
obligation to make any payment provided for in this Agreement and otherwise to
perform its obligations hereunder shall be in lieu and in full settlement of all
other severance payments to the Executive under any other severance plan,
arrangement or agreement of the Company and its affiliates, and in full
settlement of any and all claims or rights of the Executive for severance,
separation and/or salary continuation payments resulting from the termination of
his employment. In no event shall the Executive be obligated to seek other
employment or to take other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and except as
specifically provided herein, such amounts shall not be reduced whether or not
the Executive obtains other employment. Except as provided above in this Section
9, nothing in this Agreement shall prevent or limit the Executive's continuing
or future participation in any plan, program policy or practice provided by the
Company or any of its affiliates for which the Executive may qualify, nor except
as otherwise specifically provided in this Agreement, shall anything herein
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliates, including
without limitation any stock option agreement. Amounts or benefits which are
vested benefits or which the Executive is otherwise entitled to receive under
any such plan, program, policy, practice, contract or agreement prior to, at or
subsequent to any Date of Termination or Date of Disability shall be paid or
provided in accordance with the terms of such plan, program policy, practice,
contract or agreement except as explicitly modified by this Agreement.          
       10.      Employment and Payments by Affiliates. Except as herein
otherwise specifically provided, references in this Agreement to employment by
the Company shall include employment by affiliates of the Company, and the
obligation of the Company to make any payment or provide any benefit to the
Executive hereunder shall be deemed satisfied to the extent that such payment is
made or such benefit is provided by any affiliate of the Company.            
     11.      Withholding Taxes. The Company may directly or indirectly withhold
from any payments made under this Agreement all Federal, state, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling.                  12.      Consolidation, Merger, or Sale of Assets.
Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation or entity which assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger or
transfer of assets and assumption, the term, "Company" as used herein shall mean
such other corporation or entity, and this Agreement shall continue in full
force and effect.                  13.      Notices.               (a) General.
All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
when delivered or 5 days after being deposited in the United States mail,
certified and return receipt requested, postage prepaid, addressed as follows:  
              (i) To the Company:                   Weis Markets, Inc.      
1000 S. Second Street       P.O. Box 471       Sunbury, PA 17801                
  Attention: Corporate Secretary                 (ii) To the Executive:        
          Jonathan H. Weis       1000 S. Second Street       P.O. Box 471      
Sunbury, PA 17801             Or to such other address as the addressee party
shall have previously specified in writing to the other.               (b)
Notice of Termination. Except in the case of death of the Executive, any
termination of the Executive's employment hereunder, whether by the Executive or
the Company, shall be effected only by a written notice given to the other party
in accordance with this Section 13 (a "Notice of Termination"). Any Notice of
Termination shall (i) indicate the specific termination provision in Section 6
relied upon, (ii) in the case of a termination by the Company for Cause or by
the Executive for Good Reason, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination and (iii) specify
the effective date of such termination of employment (the "Date of
Termination"), which shall not be less than 15 days nor more than 60 days after
such notice is given. Notwithstanding anything to the contrary in this
Agreement, no severance pay or benefits to be paid or provided to Executive, if
any, pursuant to this Agreement that, when considered together with any other
severance payments or separation benefits, are considered deferred compensation
under Section 409A will be paid or otherwise provided until Executive has a
"separation from service" within the meaning of Section 409A. The failure of the
Executive or the Company to set forth in any Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive's or the Company's rights hereunder.               (c) Notice of
Disability. Any finding of Disability by the Company shall be affected only by a
written notice given to the Executive in accordance with this Section 13 (a
"Notice of Disability"). Any Notice of Disability shall (i) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such finding of Disability and (ii) specify an effective date (the "Date of
Disability''), which shall not be less than 10 days after such notice is given.
The failure of the Company to set forth in any Notice of Disability any fact or
circumstance which contributes to a showing of Disability shall not waive any
right of the Company hereunder or preclude the Company from asserting such fact
or circumstance in enforcing the Company's rights hereunder.            
     14.      Source of Payments. Subject to Section 10 hereof, all payments
provided for under this Agreement shall be paid in cash from the general funds
of the Company. The Company shall not be required to establish a special or
separate fund or other segregation of assets to assure such payments, and, if
the Company shall make any investments to aid it in meeting its obligations
hereunder, the Executive shall have no right, title or interest whatever in or
to any such investments except as may otherwise be expressly provided in a
separate written instrument relating to such investments. Nothing contained in
this Agreement, and no action taken pursuant to its provisions, shall create or
be construed to create a trust of any kind, or a fiduciary relationship, between
the Company and the Executive or any other person. To the extent that any person
acquires a right to receive payments from the Company, hereunder, such right
shall be no greater than the right of an unsecured creditor.            
     15.      Binding Agreement. This Agreement shall be binding upon, and shall
inure to the benefit of, the Executive and the Company and, as permitted by this
Agreement, their respective successors, assigns, heirs, beneficiaries and
representatives.                  16.      Governing Law. The validity,
interpretation, performance and enforcement of this Agreement shall be governed
exclusively by the laws of the Commonwealth of Pennsylvania, without regard to
principles of conflicts of laws thereof.                  17.      Counterparts;
Headings. This Agreement may be executed in counterparts, each of which, when
executed, shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument. The underlined Section headings
contained in this Agreement are for convenience of reference only and shall not
affect the interpretation or construction of any provision hereof.            
IN WITNESS THEREOF, The Company has caused this Agreement to be executed by its
Officer thereunto duly authorized, and the Executive has signed this Agreement,
all of this date first above.                       WEIS MARKETS, INC.          
            By: /s/ Scott Frost           Name: Scott Frost          
Title:   Chief Financial Officer                       /s/ Jonathan H. Weis    
      Jonathan H. Weis            


                                                                                                                                    